Citation Nr: 0902435	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for osteochondritis dissecans of the left 
knee has been received. 

2.  Whether new and material evidence to reopen a claim for 
service connection for bilateral pes planus has been 
received. 

3.  Entitlement to service connection for osteochondritis 
dissecans of the left knee.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for residuals of lower 
back injury.

6.  Entitlement to service connection for left index finger 
scar.

7.  Entitlement to service connection for residuals of right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from November 1982 to April 
1983, characterized as "entry level status," and an 
unverified period of active duty for training from April to 
August or November 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision in which 
the RO found that new and material evidence to reopen the 
claims for service connection for pes planus and for 
osteochondritis dissecans of the left knee had not been 
received; and denied service connection for lower back 
injury, left index finger scar, and for right knee injury.  
The veteran filed a notice of disagreement (NOD) in June 
2006.  The RO issued a statement of the case (SOC) in 
February 2007, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later 
that month.

In August 2006, the veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is of record.  

In December 2008, a Deputy Vice Chairman of the Board denied 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

In March 2007, September 2007, and May 2008, the veteran 
submitted additional evidence directly to the Board.  In 
January 2009 correspondence, the veteran's representative 
indicated the veteran's desire to waive review of the 
additional evidence by the RO.  The Board accepts this 
additional evidence for inclusion in the record on appeal.  
See 38 C.F.R. §§ 20.800, 20.1304 (2008).

The Board's decision on the requests to reopen is set forth 
below.  The claims for service connection for osteochondritis 
dissecans of the left knee and for bilateral pes planus, on 
the merits, along with  the claims for service connection for 
residuals of lower back and right knee injuries , and for a  
left index finger scar, and for right knee injury are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In a January 1989 rating decision, the RO found that new 
and material evidence to reopen the claims for service 
connection for osteochondritis dissecans of the left knee and 
for bilateral pes planus had not been submitted; although 
notified of the denial, the veteran did not initiate an 
appeal.

3.  The evidence received since the January 1989 rating 
decision includes evidence that is not cumulative or 
redundant of evidence previously of record, relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating each claim.

CONCLUSIONS OF LAW

1.  The January 1989 rating decision, which found that new 
and material evidence to reopen the claims for service 
connection for osteochondritis dissecans of the left knee and 
for bilateral pes planus had not been submitted, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  As new and material evidence has been received, the 
criteria for reopening the claims for service connection for 
osteochondritis dissecans of the left knee and for bilateral 
pes planus are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claims to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

II.  Claims to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
In this case, the RO originally denied the claims for service 
connection for osteochondritis dissecans of the left knee and 
for bilateral pes planus in a November 1986 rating decision 
because both disorders existed prior to service and there was 
no evidence that either disorder was aggravated beyond the 
normal progression of the disorder.  Although the veteran 
initiated an appeal by filing an NOD, he did not perfect the 
appeal by filing a substantive appeal following the issuance 
of the SOC.  

The veteran attempted to reopen the claims in September 1988.  
In a January 1989 rating decision, the RO found that new and 
material evidence to reopen the claims had not been 
submitted.  Although notified of this decision in a letter 
dated later that month, the veteran did not initiate an 
appeal.  Hence, the January 1989 decision (like the November 
1986 decision) became final as  to the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  see 
also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the veteran filed a request to reopen the 
claims for service connection for osteochondritis dissecans 
of the left knee and for bilateral pes planus in August 2005.  
Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis-here, the January 1989 rating 
decision-to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In the January 1989 rating decision, the RO found that new 
and material evidence to reopen the claims for service 
connection for osteochondritis dissecans of the left knee and 
for bilateral pes planus had not been submitted, as the 
evidence was essentially cumulative of evidence previously of 
record.  The evidence then before the RO included service 
treatment records and private medical records.  The service 
treatment records reflect  that the veteran was referred to 
podiatry for arch supports one month after entry into service 
and that March 1983 x-rays showed bilateral pes planus.  They 
also  include a March 1983 diagnosis of osteochondritis 
dissecans of the left lateral femoral condyle, which  the 
Entrance Physical Standards Board determined had existed 
prior to entry into service.  The private medical records 
also reflect a diagnosis of chondromalacia of the left 
patella, for which the veteran underwent two operations, and 
that he underwent an osteotomy of the second left toe which 
was plantar flexed.

Since the January 1989 decision, pertinent evidence added to 
the claims file includes several letters from private 
physicians to the veteran.  A July 2007 letter reflects the 
physician's opinion that, after reviewing some service 
treatment records, it is clear that the veteran had a chronic 
problem with the left knee while in service and that the 
rigors of being an active duty gentleman in the Army would 
have contributed to the development and progression of the 
problem.  An August 2007 letter reflects that the veteran was 
never treated for pes planus or osteochondritis dissecans in 
his youth or as an adolescent, and that it is not unusual for 
the rigors of military training or the boots worn to cause 
the onset of these conditions.

The above-described  evidence had not previously been 
considered by agency adjudicators, and the evidence is not 
cumulative or redundant of evidence previously of record; 
thus, it constitutes "new" evidence.  Moreover, as the 
evidence pertains to the questions of onset and aggravation, 
the evidence relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
osteochondritis dissecans of the left knee and for bilateral 
pes planus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

As new and material evidence  to reopen the claim for   
service connection for osteochondritis dissecans of the left 
knee has been received, to this limited extent, the appeal is 
granted.

As new and material evidence  to reopen the claim for   
service connection for bilateral pes planus has been 
received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claims for service connection for 
osteochondritis dissecans of the left knee and for bilateral 
pes planus, on the merits, as well as on the remaining claims 
for service connection on appeal.


Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

In this appeal, the report of the veteran's service 
enlistment examination reflects a normal evaluation of the 
feet and lower extremities.  On the contemporaneous report of 
medical history prepared by the veteran, he denied ever 
having problems with his knees or feet.  As no preexisting 
disability was noted at service entrance, it would appear 
that the presumption of soundness applies.

The service treatment records reflect complaints of arch pain 
in December 1982 and x-ray evidence of bilateral pes planus 
in March 1983.  Another March 1983 record reflects complaints 
of bilateral knee pain for the past 3 to 4 months and a 
diagnosis of bilateral chondromalacia.  A later March 1983 
record reflects a diagnosis of osteochondritis dissecans of 
the left knee.  Lastly, an April 1983 report of Entrance 
Physical Standards Board Proceedings reflects that 
osteochondritis dissecans, left lateral femoral condyle, 
existed prior to service and that the veteran concurred with 
the findings of the proceedings.  

As discussed above, the RO originally denied service 
connection for osteochondritis dissecans of the left knee and 
for bilateral pes planus because the disorders existed prior 
to service and were not shown to be aggravated beyond normal 
progression.   However, a July 2007 physician's letter 
indicates that the veteran had a chronic problem with the 
left knee while in service, and the physician's opinion  that 
the rigors of being an active duty gentleman in the Army 
would have contributed to the development and progression of 
the problem.  Moreover,  an August 2007 letter reflects that 
the veteran was never treated for pes planus or 
osteochondritis dissecans in his youth or as an adolescent 
and that it is not unusual for the rigors of military 
training or the boots worn to cause the onset of these 
conditions.

Thus, the medical evidence now indicates that the veteran did 
not have osteochondritis dissecans of the left knee or pes 
planus prior to service, and that the disabilities had their 
onset in service.  The Board emphasizes that, pursuant to the 
38 U.S.C.A. § 1111 and Wagner, cited to above, rebuttal of 
the presumption of soundness requires clear and unmistakable 
evidence of both a pre-existing disability and evidence that 
the disability was not aggravated by service.  As VA bears 
the burden of proof on these points, the Board finds that the 
current record is insufficient to resolve the claims on 
appeal, and that medical examination with opinion is 
warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As regards the right knee,  the Board observes that, in the 
July 2007 letter, the physician also noted the veteran's 
difficulties with the right knee during service and provides 
the same opinion with respect to the right knee-that the 
rigors of being an active duty gentleman in the Army would 
have contributed to the development and progression of the 
problem.  As the service treatment records reflect an onset 
of right knee pain at the same time as that of left knee 
pain, both diagnosed as chondromalacia, the record suggests 
that the right knee disorder may have also preexisted 
service.  Thus, examination and opinion on the claimed right 
knee injury is also warranted.

The Board notes that the remaining claims involve an 
unverified period of active duty for training during the 
veteran's reserve service in 1988.

Initially, the Board notes that a March 1988 service 
personnel record reflects that the veteran was being ordered 
from reserve duty to special active duty for training for a 
period of 125 days commencing on April 18, 1988.  An August 
1988 service treatment record reflects that the veteran was 
on active duty for training from April 17, 1988 to August 20, 
1988.  However, the record also reflects that he served on 
active duty for training from April 18, 1988 to November 8, 
1988.  Further, the record is unclear as to the character of 
discharge for this period.  The Board emphasizes that, as the 
appellant's status as a veteran during the period of service 
in question is a threshold requirement for receipt of VA 
benefits for disability claimed to have had its onset during 
this period of service (see 38 U.S.C.A. § 101(2)), the 
character of discharge for the period of service from April 
to August or November 1988  must be verified to adjudicate  
the claims on appeal.  Thus, the RO should contact the 
National Personnel Records Center (NPRC) (as well as any 
other relevant agency, to include the Army Reserve Personnel 
Center, if needed) to obtain information as to the length and 
character of discharge for the veteran's period of active 
duty for training from April 1988 to August or November 1988.  

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for service connection for 
residuals of a lower back injury, the veteran contends that 
he injured his back when he fell off the back of a ration 
truck in 1988 during a period of active duty for training.  

An August 13, 1988 service treatment record reflects a 
history of falling off a ration truck two and one half months 
ago and falling in the bathtub two to three weeks ago.  The 
veteran complained of left knee pain.  

An October 1988 VA treatment note similarly reflects that the 
veteran fell off a truck two and one half months ago on his 
left knee and has had increased knee pain since that time.  A 
November 1988 private medical record reflects a history of 
falling off an Army truck in July 1988 and suffering a second 
fall shortly thereafter.  There was discomfort on left 
lateral bending of the lumbar spine and tenderness to 
palpation over the L4-5 space and the L5-S1 intervertebral 
space.  After EMG and NCV studies, the physician diagnosed 
the veteran with left L4-5 radiculopathy and recommended 
further evaluation of the L4-5 and L5-S1 intervertebral 
spaces.  A December 1988 medical record reflects complaints 
of back pain, unremarkable x-rays of the lumbar spine, and a 
diagnosis of lumbar disc syndrome.  Then, a March 2002 MRI 
report reflects a normal lumbar spine.  Lastly, a June 2006 
neurological report reflects a history of low back pain and 
bilateral foot paresthesias, findings of no evidence of 
lumbosacral radiculopathy or a generalized polyneuropathy, 
and a recommendation of clinical correlation.

The record also shows that the veteran injured his lower back 
in July 2001 during a work-related accident when he fell 
backward off a loading dock.  He was diagnosed with lumbar 
sprain/strain.  He injured his lower back again in October 
2001 during another work-related accident.  The diagnosis 
remained the same.

During his August 2006 hearing before a DRO, the veteran 
testified that he slipped while stepping down from a ration 
truck, hit both knees on the back of the bumper, and fell on 
his back.  

Given the above, the record reflects that the veteran fell 
off a truck during active duty for training and was diagnosed 
with L4-5 radiculopathy and lumbar disc syndrome about four 
months later.  Although the record shows that the veteran did 
not complain of back pain immediately after the truck 
incident, he nevertheless was diagnosed with conditions that 
are often associated with a back injury and the evidence 
suggests that he still has back problems.  Further, the 
veteran testified that he injured his back during the 
documented truck incident.  Hence, medical examination and 
opinion as to whether any current lower back disability is 
related to service, to include falling off a truck, is 
warranted.  .  

As regards the left index finger scar, the service treatment 
records show that in July 1988, the veteran suffered a 
laceration on the left index finger that required sutures.  
During his hearing, the veteran testified that he has pain 
and a tingling sensation associated with the scar.  The Board 
recognizes that he is competent, as a layperson, to report 
that about which he has personal knowledge.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, examination and opinion as 
to whether there is objective evidence of disability of the 
left index finger related to the in-service laceration would 
be helpful in resolving this claim.  

Hence, the RO should arrange for the veteran to undergo VA 
examinations, by appropriate physicians, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for any  scheduled VA examination(s), without good 
cause, shall result in denial of the reopened claim(s) and 
may result in denial of the original claim(s_ for service 
connection (as an original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member. Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information/evidence pertinent to the 
claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
for service connection on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the NPRC (and 
any other relevant agency, to include the 
Army Reserve Personnel Center, if 
necessary), to  obtain information as  to  
the length and character of discharge for 
the unverified period of active duty for 
training from April 18, 1988 to August 20, 
1988 or November 8, 1988.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  The RO should also 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records/responses received 
are associated with the claims file, , the 
RO should arrange for the veteran to 
undergo VA orthopedic and dermatology 
examinations, by appropriate physicians, 
at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all examination 
findings, together with the complete 
rationale for conclusions reached, in a 
printed (typewritten) report.

Orthopedic examination - The physician 
should clearly identify all current 
disability(ies) of the knees and feet, to 
particularly include osteochondritis of 
the left knee, bilateral pes planus, and 
current right knee disability.  Then, with 
respect to each such diagnosed disability, 
the physician should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service.  In rendering the requested 
opinion, the physician should specifically 
address (s) whether each current 
disability  clearly and unmistakably 
preexisted service; and, if so (b) whether 
the disability was aggravated (i.e., 
permanently worsened) beyond the natural 
progression during or as a result of 
service; and, if not (c) whether the 
disability is otherwise medically related 
to the veteran's service (to include, for 
the left knee, falling off a truck in 
1988).

The physician should also clearly identify 
all current disability(ies) of the lower 
back.  Then, with respect to each such 
diagnosed disability, the physician should 
provide an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
any such disability is the result of 
disease or injury incurred or aggravated 
during service, to include falling off a 
truck.  

Dermatology  examination  - The physician 
should clearly identify all current 
disability(ies) of the left index finger, 
to particularly include a scar.  Then, 
with respect to each such diagnosed 
disability, the physician should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such disability is the result of disease 
or injury incurred or aggravated during 
service, to include a laceration that 
required sutures.  


5.  If the veteran fails to report to any 
scheduled examinations), the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for service 
connection on appeal.  If the veteran 
fails, without good cause, to report to 
the orthopedic examination, in 
adjudicating the reopened claims, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim for 
service connection in light of all 
pertinent evidence (to include all 
additional evidence added to the record 
since the issuance of the February 2007 
SOC), and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


